DETAILED ACTION
  
1. This communication is in response to the amendment filed on 05/04/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. Status of the claims: 

                              Claims 2, 4, 10, and 12 are canceled.
                              Claims 1, 5, 7, 8, 9, 11, and 15  are amended.
                               Claims 1, 3, 5-9, 11, and 13-15 are pending.  

Response to Argument
3.  Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.

A.,  Applicant argues that Lalwaney fails “to show that based on a second subscriber identity module, a communication circuit is configured based on second network configuration information of second configuration information, and based on receiving a user input associated with the second configuration information, at least one application is configured based on second application configuration information of the second configuration information," as recited in claims 1 and 9 (Remarks, page 9).

In response to A, the applicant’s arguments have being carefully reviewed, but they are not persuasive because a combination of Lalwaney and a new cited prior art teaches the claim limitation. Lalwaney teaches the first part of the limitation “based on a second subscriber identity module, a communication circuit is configured based on second network configuration information of second configuration information.” Lalwaney teaches in paragraphs [0054]-[0055] that operators packages identifying a SIM in a wireless communication device using a SIM-related service identifiers (The SIM related service identifiers can identifies more than one based on receiving a user input associated with the second configuration information, at least one application is configured based on second application configuration information of the second configuration information,” a new cited prior art teaches the second part of the limitation.

B, Applicant argues that Lalwaney fails to show all the limitations of the amended Claim 1 as follows:
    “a "claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Thus, insofar as, Claim 1 is novel over Lalwaney” as recited in claims 1 and 9. (Remarks, page 9).

In response to B, Applicant's arguments in page 9 about anticipation of claims 1 and 9 have been fully considered but are moot in view of the new grounds of rejection.

C. Applicant argues that the combination of  Lalwaney with Negron, Hirsch and/or Anson fails to arrive at all the recited elements of the claims, thus the combination cannot render claims 1 and 9 obvious under 35 U.S.C. §103 as follows:

 “Negron, Hirsch and Anson do not cure the deficiencies of Lalwaney. And because Lalwaney, Negron, Hirsch and Anson individually or in combination, do not disclose the limitations of the as-amended claims 1 and 9, even if Lalwaney can be combined with Negron, Hirsch and/or Anson, no combination of Lalwaney with Negron, Hirsch and Anson conceivable to one of ordinary skill in the art discloses or suggests the claimed subject matter of claims 1 and 9. Therefore, even if Lalwaney were to have been combined with Negron, Hirsch and/or Anson, such combination would fail to arrive at all the recited elements of the claims, thus the combination cannot render claims 1 and 9 obvious under 35 U.S.C. §103. 
For at least the above reasons, neither Lalwaney, nor any combination of Lalwaney, Negron, Hirsch, Anson and/or the ordinary skill in the art conceivable to one of ordinary skill in the art renders claims 1 and 9 obvious under 35 U.S.C. §103. KSR International v. Teleflex, 127 S. Ct. 1727, 82 USPQ 2d 1385 (2007)," (Remarks, page 10).

In response to C,  Applicant's arguments in page 9 about Negron, Hirsch and Anson do not cure the deficiencies of Lalwaney have been fully considered but are moot in view of the new grounds of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4. Claims 1, 3, 6-7, 9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lalwaney (US 2017/0289788 A1) and in view of Skog et al. (hereinafter “ Skog”) (US 2014/0106713 A1).
 
Regarding claim 1, Lalwaney discloses an electronic device, comprising: a communication circuit configured to transmit and receive data based on at least one piece of network information (Lalwaney discloses  an application specific integrated circuit performing accessing function  (Lalwaney, [0125])); 
 a processor (Lalwaney discloses  a processor (Lalwaney, [0125])); and 
 a memory, wherein the memory stores instructions configured to, when executed (Lalwaney discloses  a memory storing processor executable instructions (Lalwaney, [0048])), enable the processor to: 
     based on a first subscriber identity module including information about a first communication network operator being identified in the electronic device ( Operators packages being used for identifying a SIM in a wireless communication device  with a SIM-related service identifiers ( The SIM related service identifiers can identifies more than one  operators  including a first operator identifies based on a first SIM) (Lalwaney, [0054]-[0055]), 
         install first configuration information corresponding to the first communication network operator among a plurality of communication network operators (Lalwaney discloses configuration packages stored being installed in an automatic configuration packages using an eSIM packages that includes an Operator packages ( SIM subscriber identification module) that is operated by a mobile network operator (Lalwaney, [0054]);  a SIM communication is disclosed being  enabled by a mobile network operation [0034]), 

            the first configuration information including first network configuration information for configuring the communication circuit (Lalwaney discloses information about integrated circuit of a SIM card is provided Universal Subscriber Identity Module (USMIM) (Lalwaney, [0023])) and first application configuration information for configuring at least one application (Lalwaney discloses application  such as initialization settings and internet settings (USMIM) (Lalwaney, [0056])); 
            based on a second subscriber identity module including information about a second communication network operator being identified in the electronic device ( Operators packages being used for identifying a SIM in a wireless communication device  with a SIM-related service identifiers ( The SIM related service identifiers can identifies more than one  operators  including a second operator identifies based on a first SIM) (Lalwaney, [0054]-[0055]),
 identify second configuration information corresponding to the second communication network operator among the plurality of communication network operators (Lalwaney discloses in [0036] configuration of a second SIM being among a plurality of SIMs where a SIM communication is enabled by a mobile network operation [0034])) , and

 configure the communication circuit based on  second network configuration information of the second configuration information (Lalwaney discloses a wireless communication device being configured with a second eSIM (Lalwaney, [0036])); and

         Lalwaney does not disclose based on receiving a user input associated with the second configuration information, configure the at least one application based on second application configuration information of the second configuration information.   

      Skog discloses based on receiving a user input associated with the second configuration information, configure the at least one application based on second application configuration information of the second configuration information   (based on a network information received from input unit of a user device a selection of configuration for a subscriber identity module application according to the capability of user device being done  (the selected configuration application is the second configuration application) and (the input unit of the user device is equated to user input) (Skog, [0009]-[0010)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Skog’s teachings with Lalwaney’s teachings. One skilled in the art would be motivated to combine them in order to configure a SIM in a user device in a network by a user that enters the SIM configuration based on the capability of the device entered by the user device. 

Regarding claim 3, Lalwaney and Skog disclose  the electronic device of claim 1, wherein the instructions are configured to enable the processor to, upon identifying that a plurality of subscriber identity modules are recognized, output a screen for receiving selection of one of the plurality of subscriber identity modules (Lalwaney discloses reading and processing information in received eSIMs and matched a set configuration routines, selects one of the configuration routines (Lalwaney, [0062])) and control the network of the electronic device based on third network configuration information about a third subscriber identity module selected from among the plurality of subscriber identity modules according to an input received on the screen (Lalwaney discloses a wireless communication device being configured by the selected configuration on the touch-screen display 9 the selected configuration is equated to a third configuration) (Lalwaney, [0062])).        

Regarding claim 6, Lalwaney and Skog disclose the electronic device of claim 1, wherein the instructions are configured to enable the processor to receive configuration information about the plurality of communication network operators from a server through the communication circuit (Lalwaney discloses installed in an automatic configuration packages using eSIM packages that include an Operator packages (Lalwaney, [0054])).   

Regarding claim 7, Lalwaney and Skog disclose  the electronic device of claim 1, wherein the instructions are configured to enable the processor to transfer the second network configuration information to the communication circuit so that a network of the electronic device is configured based on the second network configuration information ((Lalwaney discloses in [0036] configuration of a second SIM ( the second SIM is for configuring a GMS network) being among a plurality of SIMs where a SIM communication is enabled by a mobile network operation [0034]))).   


Regarding claim 9, claim 9 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 7, thus the same rationale applies. 

s 5 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Lalwaney  in view of Skog as applied to claims 1, 3, 6-7, 9, 11, and 14-15  above, and further  in view of Negron et al. (hereinafter “ Negron”) (US 2009/0003240 A1). 

Regarding claim 5, Lalwaney and Skog disclose the electronic device of claim 1.

       Lalwaney  in view of Skog do not disclose wherein the instructions are configured to enable the processor to configure a screen of the application based on the first application configuration information, for a network-related application among applications stored in the memory and control a function performed using the communication circuit among functions of the network-related application based on the second network configuration information.     

       Negron discloses wherein the instructions are configured to enable the processor to configure a screen of the application based on the first application configuration information (Negron discloses  operation program using display information of a device as part of the non-network configuration  of the device  (Negron, [0017])), for a network-related application among applications stored in the memory and control a function performed using the communication circuit among functions of the network-related application based on the second network configuration information (Negron discloses network configuration and non-network configuration information being used to control a device in a network   (Negron, [0004])).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Negron’s teachings with Lalwaney’s teachings in view of Skog’s teachings. One skilled in the art would be motivated to combine them in order to configure a device in a network more efficiently by including in the non-network configuration of the device by doing so specific features of the device that are necessary for the running of the device would be considered. 
 
claim13 is substantially similar to claim 5, thus the same rationale applies. 

4a. Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Lalwaney  in view of Skog as applied to claims 1, 3, 6-7, 9, 11, and 14-15  above, and further  in view of, in view of Hirsch (US 2008/0147838 A1). 
 
Regarding claim 8, Lalwaney and Skog disclose the electronic device of claim 1.

       Lalwaney  in view of Skog do not disclose wherein the instructions are configured to enable the processor to install, on the electronic device, an open market customization (OMC) package based on the second network configuration information and the application configuration information included in the first configuration information.   

       Hirsch discloses wherein the instructions are configured to enable the processor to install, on the electronic device, an open market customization (OMC) package based on the second network configuration information and the application configuration information included in the first configuration information (Hirsch discloses an open market customization (OMC) package being implemented for a specific operator that is a different operator (Hirsch, [0034])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Hirsch’s teachings with Lalwaney’s teachings in view of Skog’s teachings. One skilled in the art would be motivated to combine them in order to notify efficiently that a message contained a virus by removing the virus code in the message and sending instead a modified message having the indication that the originated message has a virus code. 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455